Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
CLAIMS
Claim 1, line 25 currently reads
“the gas exhaust value seal, of the extension portion is a distal end of the”
Claim 1, line 25 is amended to read
- - the gas exhaust valve seal, of the extension portion is a distal end of the - -
Claim 7, line 4 currently reads
“the gas inlet value seal, of the extension portion is a distal end of the extension”
Claim 7, line 4 is amended to read
- -the gas inlet valve seal, of the extension portion is a distal end of the extension- -

REASONS FOR ALLOWANCE
Claims 1, 5, and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claim 1 are not taught by the art of record or reasonably rendered obvious by the prior art.  
“An inflating device, comprising a valve body and a gasbag, the valve body being provided with a gas inlet, a gas outlet and a gas storage chamber; wherein the gas inlet has a gas intake valve device provided therein, and the gas outlet has a gas exhaust valve device provided therein; the gas storage chamber is communicated with the gasbag; and the gas inlet is communicated with the gas outlet through a chamber body of the valve body, and the gas storage chamber is communicated with the chamber body; when to deflate, the gas intake valve device is operable to move to open the gas inlet, and the movement of the gas intake valve device drives the gas exhaust valve device to open the gas outlet; the gas exhaust valve device comprises a gas exhaust valve base having a gas exhaust valve through hole provided therein, and a gas exhaust valve core is installed on the gas exhaust valve base and is movable along the gas exhaust valve through hole, the gas intake valve device comprises a gas intake valve base having a gas intake valve through hole provided therein, and a gas intake valve core is installed on the gas intake valve base and is movable to open the gas outlet, the gas intake valve device comprises a gas intake valve seal for sealing the gas inlet, the gas intake valve seal is movable with the gas intake valve core to open the gas inlet; and the gas exhaust valve device comprises a gas exhaust valve seal for sealing the gas outlet, and the gas exhaust valve seal is movable with the gas exhaust valve core to open the gas outlet;  2an extension portion is provided on an inner side of the gas exhaust valve seal, and the extension portion is an elastomer; one end, far away from the gas exhaust value seal, of the extension portion is a distal end of the extension portion; and the distal end has a bump radially facing outward, the bump is positioned within a slot of the gas exhaust valve core after passing through the inner hole of the 
To be clear the a gas exhaust valve base having a gas exhaust valve through hole provided therein, and a gas exhaust valve core is installed on the gas exhaust valve base and is movable along the gas exhaust valve through hole, the gas intake valve device comprises a gas intake valve base having a gas intake valve through hole provided therein, and a gas intake valve core is installed on the gas intake valve base and is movable to open the gas outlet, the gas intake valve device comprises a gas intake valve seal for sealing the gas inlet, the gas intake valve seal is movable with the gas intake valve core to open the gas inlet; and the gas exhaust valve device comprises a gas exhaust valve seal for sealing the gas outlet, and the gas exhaust valve seal is movable with the gas exhaust valve core to open the gas outlet;  2an extension portion is provided on an inner side of the gas exhaust valve seal, and the extension portion is an elastomer; one end, far away from the gas exhaust value seal, of the extension portion is a distal end of the extension portion; and the distal end has a bump radially facing outward, the bump is positioned within a slot of the gas exhaust valve core after passing through the inner hole of the gas exhaust valve core, and the bump is larger than the inner hole of the gas exhaust valve core is not taught by the art of record or reasonably rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746